Upon Motion of Mr. Hume and Mr. Whitaker of Counsel with the Complainant this day made unto this Court, It was Alledged That Notwithstand*301ing an Order of the 5 th of July last, directing an Issue to be tried at Common Law, in this Cause, The Defendants  Counsel not only have delayed to try the same, but do refuse so to do though often requested by The Complainant’s Counsel; Whereby the Complainant is likely to sustain great dammages: It was Therefore Prayed That The moneys lately in the hands of the Marshal, and now by him produced to this Court, according to an Order bearing date the 22d of this instant be further Ordered to be paid to the Complainant; Whereupon and on reading the Affidavits of Mr. Whitaker and Mr. Hume now made in this Court; It is Ordered That The aforesaid Moneys produced by the Marshal, be deposited in the hands of Thomas Lamboll Deputy Register and Examiner, until further Order of this Court (which was accordingly done) and Ordered That the Motion this day made, be deferred to Thursday the 13th of December next insuing, to be then heard, and finally determined. And That all Parties concerned have notice thereof.
Intr.
Tho. Lamboll, Deputy Register